Citation Nr: 0525687	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
condition.  

2.  Entitlement to service connection for a bilateral knee 
condition.  

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from September 1979 to 
September 1982 and again from January 1991 to September 1991.  
He also had active duty for training (ACDUTRA) in the United 
States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Appeals (VA) 
Regional Office (RO).  The RO sent notice of the October 1996 
rating decision to the veteran that same month.  By rating 
decision of March 2004, the RO granted service connection for 
bilateral hearing loss, with an evaluation of zero percent, 
effective September 1995.  The veteran disagreed with the 
noncompensable rating and therefore, that claim ensued.  

The issues of entitlement to service connection for a skin 
condition and an asthma condition being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained.  

2.  There is no evidence that the veteran has a psychiatric 
condition as a result of service nor caused or aggravated by 
a service connected disability.  

3.  There is no evidence that the veteran has a bilateral 
knee condition as a result of service.  

4.  Results of the May 2004 VA audiometric examination 
correspond to a Level I hearing in the right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(2004).  

2.  The criteria for the establishment of service connection 
for a bilateral knee disorder are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, (2004).  

3.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimants address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the record reflects that 
the veteran was apprised of what evidence would substantiate 
his claims by letters dated in September 2003, March 2004, 
and July 2004.  The veteran was also provided with a copy of 
the rating decisions at issue and Statements of the Case, and 
Supplemental Statement of the Case were provided to him 
subsequent to receipt of his Notice of Disagreement.  The RO 
again advised the veteran of what evidence would substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Thus, VA's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim - such did not occur in this case, as the claims 
were initiated prior to the implementation of the VCAA.  
Nevertheless, the veteran subsequently received content 
complying notice and correct process such that this flaw in 
the timing of the notice is harmless.  The veteran was also 
provided an opportunity to testify at a hearing, which he 
requested and later cancelled.  Given these facts, there is 
no prejudice inuring to the veteran.  See 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  Further efforts towards advising the veteran of what 
information would substantiate his claims would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     


Service Connection 

The veteran claims that service connection is warranted for a 
neuropsychiatric condition and bilateral knee condition based 
upon service incurrence.  He maintains that he sustained 
these conditions in service.  He also asserts, in the 
alternative, that his psychiatric condition is the result of 
his back condition.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

A review of record reveals that the evidence does not warrant 
entitlement to service connection for a neuropsychiatric 
condition or bilateral knee condition.  Service medical 
records are devoid of findings, treatment , or diagnosis, of 
a psychiatric or nervous disorder.  After service, the 
veteran underwent VA examination in August 1995, which showed 
no findings, treatment, or diagnosis of a psychiatric 
disorder.  The examiner specifically diagnosed no specific 
mental disorder.  

The only evidence indicating that the veteran has a mental 
disorder as a result of service is the veteran's own 
statements of such.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, the veteran claims 
that he has a psychiatric disorder due to his back condition.  
The veteran is not service-connected for any back condition.  
In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here there is 
no competent medical evidence of a psychiatric condition.  
Therefore, service connection is denied for this disorder.   

Similarly, service connection for a bilateral knee disorder 
is not warranted.  
There is no competent medical evidence that the veteran 
presently has a bilateral knee condition.  While in service, 
he complained of left and right knee pain on occasions.  He 
was diagnosed with knee strain, possible knee strain, 
ligament damage, and chondromalacia of the patella.  On 
separation examination in August 1991, clinical examination 
of the lower extremities proved normal.  There were no knee 
complaints made at that time.  

On VA examination in August 1995, the veteran made no knee 
complaints and no findings related to his knees were made.  
Since service, the veteran has presented no medical findings 
related to his knees.  Again, there must be current evidence 
of a claimed disability in order to prevail on a claim for 
service connection.  That has not been done here.  Therefore, 
service connection is denied for a bilateral knee condition.  


Initial Increased Compensation 

Service connection was established for bilateral hearing loss 
by rating decision of March 2004.  A noncompensable 
evaluation was assigned, effective from September 1995.  This 
evaluation has been in effect to this date.  This is an 
initial rating from the grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in May 2004.   Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
15
25
35
RIGHT
15
15
25
35

Average pure tone thresholds were 23 decibels in both ears.  
Speech recognition ability was 96 percent in both ears.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for both ears is level I.  Level I 
hearing acuity for both ears combined equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  There was a 
June 2004 medical statement from Carlos Rojas, MD, which 
diagnosed loss of hearing.  This statement was a private 
record and did not include audiometric examination reports.  
There was no controlled speech discrimination test (Maryland 
CNC), and therefore, could not be used for rating purposes.  
See 38 C.F.R. § 4.85.  Assignment of a specific disability 
evaluation for hearing loss is achieved by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as the 
medical findings do not reflect the circumstances as 
described in this regulation.  Therefore, the veteran does 
not warrant a compensable rating for bilateral hearing loss.  


ORDER

Service connection for a psychiatric disorder and a bilateral 
knee condition is denied.  

An initial  compensable rating for bilateral hearing loss is 
denied.  


REMAND

The veteran claims that he has a skin condition and asthma 
due to service.  He claims that his skin condition is due to 
active duty and his asthma is a result to ACDUTRA.  

A review of the record reveals that the veteran was treated 
for his skin condition by V. Rodriguez-Marrero, MD.  Dr 
Rodriguez-Marrero submitted a medical statement in May 2003, 
indicating, in pertinent part, that he has treated the 
veteran since 1991 for dermatitis, which he asserts the 
veteran had since he was in the Army.  He submitted color 
snapshots of the veteran's skin condition showing dermatitis. 

However, none of Dr. Rodriguez-Marrero's treatment  records 
were associated with the claims folder showing treatment of 
the veteran for a skin condition.  Those records should be 
obtained and associated with the claims folder.  
Additionally, the veteran should be provided a VA dermatology 
examination in an effort to obtain an opinion as to whether 
the veteran's skin condition is a result of his active 
service.  

Further, the veteran claims that he has asthma as a result of 
his ACDUTRA.  It is claimed to have been incurred, or in the 
alternative, aggravated by his ACDUTRA service.  There is no 
verification of the veteran serving on ACDUTRA in June 1983, 
the periods of time when the veteran claimed to have asthma 
and was seen for upper respiratory complaints.  The RO should 
attempt to verify the veteran's ACDUTRA for that period, and 
if it is, the veteran should be provided a VA respiratory 
examination to ascertain the etiology of the condition.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information, the RO should 
obtain the veteran's medical records of 
treatment for dermatitis from 1991 to the 
present from Dr. Rodriguez-Marrero, P.O. 
Box 366240; San Juan, Puerto Rico, 00936-
6240, and associate these records, if 
any, with the claims folder.  

2.  Schedule the veteran for a VA 
dermatology examination.  Send the claims 
folder to the physician for review; any 
report written by the physician should 
indicate that such a review was 
conducted.  All necessary testing should 
be done.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the veteran, and 
her or his professional expertise - as to 
whether any current skin disorder is 
related to the veteran's active duty 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The RO should contact the appropriate 
facility or reserve unit identified by 
the veteran  and ask the organization to 
provide verification of the veteran's 
ACDUTRA and INACDUTRA service.  The 
specific dates of each period wherein the 
veteran served on ACDUTRA or INACDUTRA in 
1983 should be provided.  It should also 
be specified whether each period of duty 
was ACDUTRA or INACDUTRA.  Specifically, 
it should be ascertained if the veteran 
served during ACDUTRA or INACDUTRA in 
June 1983.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  If the veteran's ACDUTRA for 
June 1983 is verified, the veteran should 
then be scheduled for a VA respiratory 
examination.  Send the claims folder to 
the physician for review; any report 
written by the physician should indicate 
that such a review was conducted.  All 
necessary testing should be done.  Ask 
the physician to opine - based on review 
of the evidence of record, examination of 
the veteran, and her or his professional 
expertise - as to whether any current 
respiratory disorder, specifically 
asthma, is related to respiratory 
complaints noted on ACDUTRA.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issues of 
entitlement to service connection for a 
skin disorder and for asthma.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


